DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/882,792 and US Patent No. 11,449,460 B2
Claims 1, 3-5, 7-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-12, and 15-19 of U.S. Patent No. 11,449,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 11,449,460 B2 as the claims of the current application are broader in scope than those of the issued patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Patent No. 11,449,460 B2 in view of Tian (US 2012/0039525 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,449,460 B2 to use the 3D media content features of Tian allows for incorporating range camera features and depth and disparity mappings for increasing clarity in 3D rendering of media content.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,449,460 B2 in view of Kroepfl (US 2010/0310182 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,449,460 B2 to use the mobile image matching features of Kroepfl to allow for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the improving camera capturing and modelling systems.
Claims 13 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19 of US Patent No. 11,449,460 B2 in view of Eade (US 2016/0154408 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,449,460 B2 to use the vslam features as of Eade to allow for use of visual and dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM) in conjunction with front end landmark matching for achieving more efficient modeling.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Patent No. 11,449,460 B2 in view of Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,449,460 B2 to use the large scale acquisition features of Tuite to allow for collecting and grouping large collections of photographs for 3D modeling regarding various locations through use of an image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets  applicable to improving group image capturing and 3D modelling systems.

Application 17/882,792
US Patent No. 11,449,460 B2
Claim 1
Claim 1
Claim 2
Claim 2 + Tian
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 1 + Kroepfl
Claim 7
Claim 7
Claim 8
Claim 7
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 7 + Eade
Claim 14
Claim 7 + Tuite
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 19 + Eade



Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 4 – “wherein the metadata camera position…” should read “wherein the metadata includes camera position…”
Claim 7, line 12 – “associated metadata proximate to the point of…” should read “associated metadata proximate to the point of interest…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 7, the limitation recites “the location” in line 13, in which no previous instance of “a location” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 8, the limitation recites “the location” in line 2, in which no previous instance of “a location” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 9-18, these claims depend from a rejected base claim, and thus there is insufficient antecedent basis for the limitations in these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”, hereinafter referenced “Tuite”) in view of Bathiche (US 2011/0069179 A1, hereinafter referenced “Bathiche”).

In regards to claim 1. Tuite discloses a method to build or update a 3D model (Tuite, Abstract; Reference discloses using a PhotoCity game to allow users to take photos at targeted locations and in great density for creating 3D building models), comprising: 
-collecting at least two images (Tuite, “Introduction” continued on page 1384 and “New Incentive: Competition”; Reference discloses PhotoCity application in which players capture photos near points of interest such as university campuses as disclosed in this section of the reference as the new incentive section discloses the option for team competition against schools and competition between just players within and across school  as each player that has individual goals opposed to team coordinated goals see “New Mechanics: Gems” section as well) 


-and processing at least some of the received images and associated metadata including position metadata on said image processing server to build or update a 3D model near the point of interest (Tuite, “Game Description” section page 1385; Reference discloses the players capturing photos at various locations which are uploaded to the PhotoCity website in order to expand the 3D “point cloud” models stored on the servers (interpreted as the processing of the images on the image processing server (implied by the use of a website) as the geometric points relate to the targets approximate to the points of interest such as surfaces of buildings, trees, and other objects for updating the 3D point cloud models)), 
-selecting a first image from a first device (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation) interpreted as based on proximity of the mobile camera position regarding location and orientation to the point of interest regarding Lewis Hall.), 
-selecting a second image from a device (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation) interpreted as based on proximity of the mobile camera position regarding location and orientation to the point of interest regarding Lewis Hall.), 
-detecting a common target in the first and second images (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint. Fig. 3 provides an example of a common target as 30 photos contribute to a seed representing a building location interpreted as a common target in first and second images), 
-determining a first location of said common target (Tuite, “3D Reconstruction” section page 1385; Reference discloses PhotoCity game in which reconstructs viewpoint regarding position and orientation from which each photo was taken as collaboration to help build a 3D model of a location of shared interest (i.e. common target) is achieved. As shown in the process of fig. 1 flags are used to denote locations of buildings or common targets in the 3D model) 
Tuite does not explicitly disclose but Bathiche teaches
-and associated metadata captured near a point of interest with one or more devices having one or more cameras (Bathiche, paragraphs [0027]-[0028]; References disclose at paragraphs [0027]-[0028] a group of image capture devices (such as mobile phones) capturing images of a subject at an event sensed in the same location for a predetermined time (i.e. point of interest) as the image capture devices are also capable of relaying metadata regarding the different image capture devices), 
-wherein the associated metadata of an image includes position of a camera when capturing an image of a target near said point of interest (Bathiche, Fig. 1 and paragraphs [0025] and [0050]-[0055]; References disclose examples of mobile image capture devices possessing a camera in which paragraphs [0050]-[0055] describes the types of metadata associated with an image such as GPS position or location and orientation as the event captured is the target near said point of interest regarding the location);
-receiving at least some of said images and associated metadata at an image processing server (Bathiche, paragraphs [0033], [0040], and [0041]; Reference at paragraph [0040] discloses wireless network connection between image capture devices and the network, as images can be processed on a computing device 116 in which the images possess associated metadata which is transmitted from the image capture device 116 to the server 106 and then to a client application as disclosed in paragraph [0041]); 
-(common target) using associated metadata including position metadata (Bathiche, Fig. 1 and paragraphs [0050]-[0055] and [0124]; References disclose examples of mobile image capture devices possessing a camera in which paragraphs [0050]-[0055] describes the types of metadata associated with an image such as GPS position or location and orientation. Paragraph [0124] discloses creation of 3D views based on image collections (i.e. first, second, etc.) which can be organized with metadata as disclosed in previous paragraph [0119]).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.

In regards to claim 4, Tuite in view of Bathiche teach the method of claim 1.
Tuite further discloses 
-wherein said processing step includes using an existing 3D model proximate the common target (Tuite, “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint. The photos that provide players points must overlap with existing points in the model of a particular building (i.e. proximate to a common target)) and updating said existing 3D model using said first location of said common target (Tuite, “3D Reconstruction” section page 1385; Reference discloses PhotoCity game in which reconstructs viewpoint regarding position and orientation from which each photo was taken as collaboration to help build a 3D model of a location of shared interest (i.e. common target) is achieved. As shown in the process of fig. 1 flags are used to denote locations of buildings or common targets in the 3D model. Players are encouraged to capture views that extend and expand the model interpreted as updating of the existing 3D models of each building).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) as applied to claim 1 above, and further in view of Tian (US 2012/0039525 A1, hereinafter referenced “Tian”).

In regards to claim 2. Tuite in view of Bathiche teach the method of claim 1.
Tuite and Bathiche does not disclose but Tian teaches
-at least some of said devices having two or more conventional cameras offset from each other operable for capturing an image from each camera simultaneously for use in a stereo triangulation (Tian, paragraph [0016]; Reference discloses use of a range camera (interpreted as a depth camera that uses techniques such as stereo triangulation with respect to a camera system 125)).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Tian are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the 3D media content features of Tian in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the 3D media content features of Tian allows for incorporating depth and disparity maps for increasing clarity in 3D rendering of media content applicable to improving the camera capturing and modelling systems as taught in Tuite and Bathiche.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) in view of Tian (US 2012/0039525 A1) as applied to claim 2 above, and further in view of Newcombe (US 2012/0194644 A1, hereinafter referenced “Newcombe”).

In regards to claim 3. Tuite in view of Bathiche in further view of Tian teach the method of claim 2.
Tuite, Bathiche, and Tian does not disclose but Newcombe teaches
-the camera comprising a time of flight camera, a structured light sensor, a stereo triangulation or a light field camera (Newcombe, paragraphs [0030] and [0031]; Reference at paragraph [0030] discloses use of a depth camera 302 as paragraph [0031] describes how the depth information of the camera is obtained with respect to time of flight, structured light, stereo images).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Tian are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the 3D media content features of Tian in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the 3D media content features of Tian allows for incorporating depth and disparity maps for increasing clarity in 3D rendering of media content applicable to improving the camera capturing and modelling systems as taught in Tuite and Bathiche.
Tuite and Newcombe are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche in further view of the 3D media content features of Tian, to include the mobile camera localization features of Newcombe in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the 3D media content features of Tian allows for incorporating depth and disparity maps for increasing clarity in 3D rendering of media content. Adding the mobile depth camera of Newcombe allows for use of depth maps for forming a 3D model of an environment using the sensed depth of a mobile depth camera which increases accuracy and consistency of the 3D environment modeling process applicable to improving the camera capturing and modelling systems as taught in Tuite, Bathiche, and Tian.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) as applied to claim 1 above, and further in view of Osterhout (US 2011/0214082 A1, hereinafter referenced “Osterhout”).

In regards to claim 5, Tuite in view of Bathiche teach the method of claim 1.
Tuite and Bathiche does not disclose but Osterhout teaches
-including inserting a message into said 3D model at a geo-referenced position relative to the common target first location (Osterhout, paragraph [0326]; Reference discloses a process for posting information or messages on a particular location based on GPS location (i.e. geo-referenced position) as a first user can leave a message for a second user at the location and the second user can view the message once they are within a certain distance of that viewing area (interpreted as a position relative to a common target as both users view the same region)).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Osterhout are also combinable because they are in the same field of endeavor regarding improving virtual output. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the augmented reality eyepiece of Osterhout in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating a mobile device such as an augmented reality eyepiece as taught by Osterhout allows for information regarding external cues to be presented directly to the user through tags and labels directly seen within the imaging environment applicable to improving the virtual display as taught in Tuite and Bathiche.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) as applied to claim 1 above, and further in view of Kroepfl (US 2010/0310182 A1, hereinafter referenced “Kroepfl”).

In regards to claim 6, Tuite in view of Bathiche teach the method of claim 1.
Tuite and Bathiche does not explicitly disclose but Kroepfl teaches
-processing two images to identify said common target in an image using a feature point matching process (Kroepfl, paragraphs [0053], [0055], and [0061]; Reference at [0053] discloses  utilizing Scale-Invariant Feature Transform (SIFT) (interpreted as a feature point detection and matching process as the reference details that a point of interest is located at a pixel or grouping of pixels located within an image that have unique characteristics. SIFT is functional to identify one or more points of interest within an image that identify one or more features of the image. Paragraph [0055] discloses for example, a point of interest identified in a first image taken of a target object (e.g., building front) from a first perspective and a similar point of interest in a second image taken from a second perspective of the target object have a similar feature vector orientation regardless of the rotation between the first image and the second image as this point is identified by the feature vector. Paragraph [0061] details the matching component for matching one or more points of interest from at least a first image with one or more points of interest from at least a second image).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

Claims 7-11, 14-16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) in further view of Kroepfl (US 2010/0310182 A1).

In regards to claim 7. Tuite discloses a system for developing a 3D model for use in artificial reality (Tuite, Abstract; Reference discloses using a PhotoCity game to allow users to take photos at targeted locations and in great density for creating 3D building models (the photocity game interpreted as an artificial reality environment) comprising: 
-a network (Tuite, Abstract; reference discloses PhotoCity online game which implies use of a network) 
-

-wherein the server processes the images and metadata to develop a 3D model of one or more targets proximate the point of interest based at least in part on said images (Tuite, “Game Description” section page 1385; Reference discloses the players capturing photos at various locations which are uploaded to the PhotoCity website in order to expand the 3D “point cloud” models stored on the servers (interpreted as the processing of the images on the image processing server (implied by the use of a website) as the geometric points relate to the targets approximate to the points of interest such as surfaces of buildings, trees, and other objects for updating the 3D point cloud models)) 
-the image processing server  (Tuite, “Game Description” section page 1385; Reference discloses the players capturing photos at various locations which are uploaded to the PhotoCity website in order to expand the 3D “point cloud” models stored on the servers (interpreted as the processing of the images on the image processing server (implied by the use of a website)) being operable to select a first image and associated metadata proximate to the point of interest (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation) interpreted as based on proximity of the mobile camera position regarding location and orientation to the point of interest regarding Lewis Hall.),
-the image processing server being operable to select a second image and associated metadata proximate to the point of (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation) interpreted as based on proximity of the mobile camera position regarding location and orientation to the point of interest regarding Lewis Hall), 
-and the image processing server determining the location of a common target near said point of interest (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint. Fig. 3 provides an example of a common target as 30 photos contribute to a seed representing a building location interpreted as a common target in first and second images) 
Tuite does not explicitly disclose but Bathiche teaches
-for receiving images and metadata from one or more devices each having one or more cameras to capture images and associated metadata near a point of interest (Bathiche, paragraphs [0033], [0040], and [0041]; Reference at paragraph [0040] discloses wireless network connection between image capture devices and the network, as images can be processed on a computing device 116 in which the images possess associated metadata which is transmitted from the image capture device 116 to the server 106 and then to a client application as disclosed in paragraph [0041]); 
-wherein the metadata camera position when capturing an image (Bathiche, Fig. 1 and paragraphs [0025] and [0050]-[0055]; References disclose examples of mobile image capture devices possessing a camera in which paragraphs [0050]-[0055] describes the types of metadata associated with an image such as GPS position or location and orientation as the event captured is the target near said point of interest regarding the location), 
-an image processing server connected to the network for receiving said images and position metadata (Bathiche, paragraphs [0033], [0040], and [0041]; Reference at paragraph [0040] discloses wireless network connection between image capture devices and the network, as images can be processed on a computing device 116 in which the images possess associated metadata which is transmitted from the image capture device 116 to the server 106 and then to a client application as disclosed in paragraph [0041]), 
-and metadata (Bathiche, Fig. 1 and paragraphs [0050]-[0055] and [0124]; References disclose examples of mobile image capture devices possessing a camera in which paragraphs [0050]-[0055] describes the types of metadata associated with an image such as GPS position or location and orientation. Paragraph [0124] discloses creation of 3D views based on image collections (i.e. first, second, etc.) which can be organized with metadata as disclosed in previous paragraph [0119]), 
-
Tuite and Bathiche does not explicitly disclose but Kroepfl teaches
-where common target location in said 3D model is based at least in part on a feature point matching process searching for and connecting the same features in each image (Kroepfl, paragraph [0053], [0055], and [0061]; Reference at [0053] discloses utilizing Scale-Invariant Feature Transform (SIFT) (interpreted as a feature point detection and matching process as the reference details that a point of interest is located at a pixel or grouping of pixels located within an image that have unique characteristics. SIFT is functional to identify one or more points of interest within an image that identify one or more features of the image. Paragraph [0055] discloses a point of interest identified in a first image taken of a target object (e.g., building front) from a first perspective and a similar point of interest in a second image taken from a second perspective of the target object have a similar feature vector orientation regardless of the rotation between the first image and the second image as this point is identified by the feature vector Paragraph [0061] discloses the matching component for matching one or more points of interest from at least a first image with one or more points of interest from at least a second image).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

In regards to claim 8. Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite and Bathiche does not explicitly disclose but Kroepfl teaches
-wherein the image processing server uses photogrammetry to determine the location of the common target (Kroepfl, Fig. 24, Method 2400; Reference discloses the identifying of feature vectors of a second image within an orientation and matching points of interest from a first image to second image to associate known geographic location to a known identity (i.e. regarding a building or business)).
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

In regards to claim 9, Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite further discloses
-including an experience platform having said 3D model near the point of interest (Tuite, Figs.1 and 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players upload photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint of the PhotoCity game (interpreted as the experience platform having the 3D model near the point of interest). Fig 1 illustrates the flags within the user interface indicating locations of the 3D models near the point of interest) and a user connected to the experience platform can view targets associated with a user selected location and orientation (Tuite, “Game Description” section page 1385 and Figs.1 and 8 page 1389; Reference disclose PhotoCity game environment in which photos taken at the location or points of interest are uploaded (interpreted as a user connection to the gaming or experience platform) in order to provide final outputs regarding expanded 3D point cloud models stored on the servers. Figure 8 describes the modeling results of the PhotoCity game competition illustrating models with given orientation and locations generated from the images captured by the player (interpreted as view targets with a user selected location and orientation based on the flags the players seek to capturer on the map).

In regards to claim 10, Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite does not disclose but Bathiche teaches
-wherein the image processing server is operable to stitch a number of images together to form a panorama (Bathiche, paragraph [0124]; Reference discloses the system able to enhance the ability of images to be built into panoramas as images from different devices can be assimilated together (analogous to stitching) into a panorama).
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

In regards to claim 11, Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite does not disclose but Bathiche teaches
-including mobile device approximate position metadata comprising GPS. Wi-Fi. Cell ID, repeater, or RSS information (Bathiche, paragraph [0070]; Reference discloses image capture devices 104 (which include mobile devices) in a given geographic space as location of the image capture devices is determined by a GPS uploaded as metadata).
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

In regards to claim 14. Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite further discloses
-wherein some of the devices are mobile devices and images are acquired from different locations (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation). The views which have never been captured indicates first, second etc. different locations with respect to views of the school building or 3D model).

In regards to claim 15. Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite does not disclose but Bathiche teaches
-the metadata including time of image acquisition and said first and second images are selected based at least in part on time of image acquisition (Bathiche, paragraphs [0119] and [0124]; Reference at paragraph [0119] discloses timestamp metadata used to organize different images (i.e. first and second etc.) as a user may be able to choose to see images in chronological order based on the time stamping. Paragraph [0124] discloses the ability to have images coordinated for a 3D view).
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

In regards to claim 16. Tuite in view of Bathiche further view of Kroepfl teach the system of claim 7.
Tuite does not disclose but Bathiche teaches
-said time of image acquisition being about the time of an event near the point of interest (Bathiche, paragraphs [0119] and [0124]; Reference at paragraph [0119] discloses timestamp metadata used to organize different images (i.e. first and second etc.) as a user may be able to choose to see images in chronological order based on the time stamping of an event. Paragraph [0124] discloses the ability to have images coordinated for a 3D view of the event)).  
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

In regards to claim 19. Tuite discloses a method to build or update a 3D model for use in an artificial reality application (Tuite, Abstract; Reference discloses using a PhotoCity game to allow users to take photos at targeted locations and in great density for creating 3D building models (the PhotoCity game interpreted as a virtual application) comprising: 
-sourcing a plurality of images (Tuite, “Introduction” continued on page 1384 and “New Incentive: Competition”; Reference discloses PhotoCity application in which players capture photos (i.e. sourcing images) near points of interest such as university campuses as disclosed in this section of the reference as the new incentive section discloses the option for team competition against schools and competition between just players within and across school) 
-selecting a first image from a first device (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation) interpreted as based on proximity of the mobile camera position regarding location and orientation to the point of interest regarding Lewis Hall.); 
-selecting a second image from a device (Tuite, Fig. 8 “Basics: Earning Points and Capturing Flags” section page 1386 and “Versus Flickr Photos” section; References discloses the virtual model shown to players as players add photos to the model, in which the back end server estimates poses as each photo is captured at a given viewpoint (interpreted as selection of multiple images i.e. first, second, etc. images from multiple mobile devices i.e. first, second, etc. mobile devices). In the “versus Flickr section” the reference discloses the results of a game competition of PhotoCity by University of Washington students and Cornell students in which reconstructed 3D models (shown in Figure 8) reflect the final result of the image capturing software provides multiple views (i.e. “views that had never been captured before”) of those points of interest such as a.) Lewis Hall having a corresponding location and orientation) interpreted as based on proximity of the mobile camera position regarding location and orientation to the point of interest regarding Lewis Hall); 
-
-determining a first location of said common target in a 3D model (Tuite, “3D Reconstruction” section page 1385; Reference discloses PhotoCity game in which reconstructs viewpoint regarding position and orientation from which each photo was taken as collaboration to help build a 3D model of a location of shared interest (i.e. common target) is achieved. As shown in the process of fig. 1 flags are used to denote locations of buildings or common targets in the 3D model) 
Tuite does not explicitly disclose but Bathiche teaches
-and associated metadata (Bathiche, Paragraph [0030]; Reference discloses the use of metadata from the image capture devices 104 exchanged with a server 106) transmitted from one or more devices each having one or more cameras where the metadata for an image includes camera position and orientation metadata (Bathiche, Fig. 1 and paragraphs [0029] and [0050]-[0055]; References disclose wireless connection between image capture devices 104 and each other or network as examples of mobile image capture devices possessing a camera in which paragraphs [0050]-[0055] describes the types of metadata associated with an image such as GPS position or location and orientation); 
-
-(common target) using at least in part the camera position metadata from said first and second images (Bathiche, Fig. 1 and paragraphs [0050]-[0055] and [0124]; References disclose examples of mobile image capture devices possessing a camera in which paragraphs [0050]-[0055] describes the types of metadata associated with an image such as GPS position or location and orientation. Paragraph [0124] discloses creation of 3D views based on image collections (i.e. first, second, etc.) which can be organized with metadata as disclosed in previous paragraph [0119]).
Tuite and Bathiche does not explicitly disclose but Kroepfl teaches
-processing the first and second images to - identify a common target in the first and second images near the point of interest using a feature point detection and matching process (Kroepfl, paragraph [0053], [0055], and [0061]; Reference at [0053] discloses utilizing Scale-Invariant Feature Transform (SIFT) (interpreted as a feature point detection and matching process as the reference details that a point of interest is located at a pixel or grouping of pixels located within an image that have unique characteristics. SIFT is functional to identify one or more points of interest within an image that identify one or more features of the image. Paragraph [0055] discloses a point of interest identified in a first image taken of a target object (e.g., building front) from a first perspective and a similar point of interest in a second image taken from a second perspective of the target object have a similar feature vector orientation regardless of the rotation between the first image and the second image as this point is identified by the feature vector Paragraph [0061] discloses the matching component for matching one or more points of interest from at least a first image with one or more points of interest from at least a second image); 
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) in view of Kroepfl (US 2010/0310182 A1) as applied to claim 7 above, and further in view of Lininger (US 8,339,394 B1, hereinafter referenced “Lininger”)

In regards to claim 12, Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite, Bathiche, and Kroepfl does not disclose but Lininger teaches
-wherein said 3D model comprises a mesh having a number of feature points and some of said geo-referenced targets serving as feature points in said mesh (Lininger, Column 18, lines 56-67; Reference discloses use of a 2D mesh applied to a 3D object regarding a model 100 in the 3D model space. Photo texturing uses mapping of coordinates or feature points in viewport space of the captured area 322, and 324. Column 9, lines 22-33 discloses particular points or features referenced based on geotagging metadata of captured images which are used in the 3D modelling and photo texturing process described with respect to the mesh as cited in the column 18 citation).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.
Tuite and Lininger are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche in further view of the image matching features of Kroepfl, to include the photo texturing method of Lininger in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT. Adding the photo texturing method as taught by Lininger allows applying photo texture to geolocated 3D models within a 3D modelling system for reducing the tedious and time consuming nature of manual photo texturing through automating the process applicable to improving the virtual display appearance as taught in Tuite, Bathiche, and Kroepfl.

Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) in view of Kroepfl (US 2010/0310182 A1) as applied to claim 7 above, and further in view of Eade (US 2016/0154408 A1, hereinafter referenced “Eade”)

In regards to claim 13. Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite, Bathiche, and Kroepfl does not disclose but Eade teaches
-the feature point matching process searching for and connecting the same features in each image using Simultaneous Localization and Map-building (SLAM)/Parallel Tracking And Mapping (PTAM) algorithm (Eade, paragraph [0121]; Reference discloses the Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features. When new physical landmarks are recognized, corresponding records or entries can be added to the landmark database 606. Newly recognized landmarks can also be indicated to the SLAM module 604. For example, a “new landmark” flag can be activated, and a “new landmark” identifier or tag can be provided to the SLAM module such that the appropriate records in a SLAM database 608 and the landmark database 606 can be matched).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.
Tuite and Eade are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche in further view of the image matching features of Kroepfl, to include the vslam features of Eade in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT. Adding the vslam features as taught by Eade allows for use of a visual sensor and dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM) in conjunction with front end landmark matching for achieving more efficient modeling, applicable to the camera capturing and modelling systems as taught in Tuite, Bathiche, and Kroepfl.

In regards to claim 20. Tuite in view of Bathiche in further view of Kroepfl teach the method of claim 19.
Tuite, Bathiche, and Kroepfl does not disclose but Eade teaches
-the feature point matching process for searching for and connecting the same features in each image using Simultaneous Localization and Map-building (SLAM)/Parallel Tracking And Mapping (PTAM) algorithm (Eade, paragraph [0121]; Reference discloses the Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features. When new physical landmarks are recognized, corresponding records or entries can be added to the landmark database 606. Newly recognized landmarks can also be indicated to the SLAM module 604. For example, a “new landmark” flag can be activated, and a “new landmark” identifier or tag can be provided to the SLAM module such that the appropriate records in a SLAM database 608 and the landmark database 606 can be matched).
Tuite and Eade are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche in further view of the image matching features of Kroepfl, to include the vslam features of Eade in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT. Adding the vslam features as taught by Eade allows for use of a visual sensor and dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM) in conjunction with front end landmark matching for achieving more efficient modeling, applicable to the camera capturing and modelling systems as taught in Tuite, Bathiche, and Kroepfl.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) in view of Kroepfl (US 2010/0310182 A1) as applied to claim 7 above, and further in view of Georgiev (US 8,265,478 B1, hereinafter referenced “Georgiev”).

In regards to claim 17, Tuite in view of Bathiche further view of Kroepfl teach the system of claim 7.
Tuite, Bathiche, and Kroepfl does not disclose but Georgiev teaches
-at least some of the devices comprising mobile devices including a light field camera for capturing at least a portion of a light field proximate the mobile device location and orientation (Georgiev, Fig. 12 method; Reference discloses receiving light from a scene (interpreted as proximate to the camera device location and orientation) at main lens of a plenoptic camera (interpreted as a light field camera) as a light field rendering module allows for rendering of high resolution image from a captured light field).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.
Tuite and Georgiev are also combinable because they are in the same field of endeavor regarding improving image capture. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche in further view of the image matching features of Kroepfl, to include the plenoptic camera of Georgiev in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT. Adding the plenoptic camera as taught by Georgiev allows for the capture of light fields with large depth fields so that all regions of a scene can be captured applicable to improving the image capture functions as taught in Tuite, Bathiche, and Kroepfl.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuite (2011 “PhotoCity: Training Experts at Large-scale Image Acquisition Through a Competitive Game”) in view of Bathiche (US 2011/0069179 A1) in view of Kroepfl (US 2010/0310182 A1) as applied to claim 7 above, and further in view of Osterhout (US 2011/0214082 A1).

In regards to claim 18. Tuite in view of Bathiche in further view of Kroepfl teach the system of claim 7.
Tuite, Bathiche, and Kroepfl does not disclose but Osterhout teaches
-at least some of the devices being operable to insert a geo-referenced message into the 3D model near point of interest (Osterhout, paragraph [0326]; Reference discloses a process for posting information or messages on a particular location based on GPS location (i.e. geo-referenced position) as a first user can leave a message for a second user at the location and the second user can view the message once they are within a certain distance of that viewing area (interpreted as a position relative to a point of interest as both users view the same region)).
Tuite and Bathiche are combinable because they are in the same field of endeavor regarding crowdsourced imaging. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite to include the network event capture and storage features of Bathiche in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture, applicable to improving group image capturing systems such as those taught in Tuite.
Tuite and Kroepfl are also combinable because they are in the same field of endeavor regarding improving image capture and modelling. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche, to include the image matching features of Kroepfl in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT, applicable to the camera capturing and modelling systems as taught in Tuite and Bathiche.
Tuite and Osterhout are also combinable because they are in the same field of endeavor regarding improving virtual output. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the large scale image acquisition method of Tuite, in view of the network event capture and storage features of Bathiche in further view of the image matching features of Kroepfl, to include the augmented reality eyepiece of Osterhout in order to allow for a system which collects and groups large collections of photographs for 3D modeling regarding various locations through use of image capture application that encourages users to  provide more significant photo content for creating complete aggregated image sets as taught by Tuite while incorporating the network event capture features of Bathiche in order to allow for coordinating of different image capture device located within a same region or event to create cohesive image sets providing more optimal and locations and perspectives for the user to perform image capture. Further incorporating the mobile image matching method of Kroepfl allows for use of a geometric model and feature vectors for matching points of interest in images via techniques such as SIFT. Adding a mobile device such as an augmented reality eyepiece as taught by Osterhout allows for information regarding external cues to be presented directly to the user through tags and labels directly seen within the imaging environment applicable to improving the virtual display as taught in Tuite, Bathiche, and Kroepfl.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619